Per Curiam.
This matter comes before the court upon a motion of the plaintiff for default judgment. The complaint against Eobert N. Gordon alleges that he was admitted to the Bar of the State of Wisconsin on July 12, 1949; that he was appointed by this court to represent an indigent defendant, which appointment he acknowledged and undertook to fulfill; that he neglected and failed to comply with the court’s requirement that he file periodic status reports; that he failed to timely respond to written reminders; that he failed to respond to an order signed by the chief justice of this court on October 8, 1971, which order required that the defendant file within ten days a report of his activities in the case; that in May, 1972, he failed to file a brief on behalf of *671his client despite the fact that his failure to do so subjected the client to dismissal of his appeal; that on March 22, 1973, defendant was ordered to file a report regarding the matter to which order he failed to respond.
Personal service of the complaint was made on the defendant by the sheriff of San Diego county, California, on October 20, 1973, but he has failed to answer or otherwise respond to the complaint either within twenty days after said service or up to the present time.
In view of the failure to answer the allegations in the verified complaint, which allegations we must now accept as true, it is declared that Robert N. Gordon’s license to practice law in this state is hereby suspended until the further order of this court.